Citation Nr: 0216299	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  92-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for sickle cell retinopathy.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from June 1972 
to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board previously recharacterized the issue in a May 1999 
remand in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, this case had previously been identified as 
involving a claim for an increased rating for the veteran's 
service connected eye disorder rather than as a disagreement 
with the original rating award.  However, the RO issued a 
Statement of the Case (SOC) and numerous Supplemental 
Statements of the Case (SSOC) providing the appellant with 
the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for his eye conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations 
assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This case has been pending for over a decade.  It has been 
the subject of at least three Board remands, the most recent 
being in May 1999.  As a result of the protracted development 
VA has obtained the veteran's eye treatment medical records 
and reports of several VA eye examinations.  This evidence 
provides the medical evidence necessary to rate the veteran's 
service connected eye disability.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has bilateral uncorrected visual acuity of 
20/30 for near vision and 20/20 for far vision in both eyes; 
his near vision is correctable to 20/20 in each eye.

3.  The veteran has bilateral sickle cell retinopathy with 
vitreous hemorrhage in both eyes which has been treated with 
laser photocoagulation.  

4.  The veteran's concentric contractions in the right eye 
are 30 and 37; these findings are rated as a visual acuity of 
20/100.

5. The veteran's concentric contractions in the left eye are 
26 and 26; these findings are rated as a visual acuity of 
20/100.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected sickle cell retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.76a, 4.77, 4.84a, Diagnostic 
Codes 6007, 6008, 6078, 6079, 6080 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on the issue involving an increased 
rating for sickle cell retinopathy.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

The issue involving rating the veteran's service connected 
sickle cell retinopathy has been going on for over a decade.  
The RO has issued a Statement of the Case as well as numerous 
Supplemental Statements.  As recently as in a May 2002 
Supplemental Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claims. Also, the VCAA primarily affects claims for service 
connection.  The present case involves rating the veteran's 
eye disability for which service connection has already been 
granted.  Moreover, VA has obtained copies of the veteran's 
VA medical treatment records and the veteran has received 
several VA Compensation and Pension examinations to obtain 
the medical evidence necessary to rate his eye disorder. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Disability Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self support of the 
individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, this case has been pending on appeal for over 
a decade.  The evidence of record reveals that the veteran 
suffers from sickle cell anemia.  He is service connected for 
this disability.  The veteran also suffers from sickle cell 
retinopathy.  

The veteran's claims file consists of  five volumes.  There 
is a large amount of medical evidence of record related to 
the veteran's sickle cell anemia disability as well as the 
related sickle cell retinopathy.  The Board has reviewed all 
of this evidence in rendering this decision.  

A January 1982 VA medical record reveals that the veteran 
required treatment for sickle cell retinopathy with laser 
therapy.  A January 1982 private eye treatment record reveals 
that the veteran's visual acuity was normal, 20/20, in both 
eyes.  However, bilateral peripheral vascular occlusion was 
noted and the veteran underwent laser photocoagulation 
treatment.  

A January 1991 VA eye treatment record reveals that the 
veteran had complaints of blurriness of the left eye.  Visual 
acuity was noted to be a little better than normal, with 
20/15 in one eye and 20/20 in the other.  However, a left eye 
vitreous hemorrhage was noted.

In February 1992, a VA eye examination of the veteran was 
conducted.  The veteran had corrected vision of 20/20 in the 
right eye and 20/25 in the left eye, with normal visual 
fields.  The examiner noted that the veteran suffered from 
sickle cell retinopathy and that he had a history of laser 
treatment.  

Eye treatment records dated in 1995 and 1996 reveal that the 
veteran has sickle cell retinopathy with a history of laser 
treatment.  These records reveal the veteran's visual acuity 
to be essentially normal in both eyes, 20/20, but show that 
he suffers from a left eye vitreous hemorrhage.

In June 1999 the most recent VA eye examination of the 
veteran was conducted.  The veteran's history of sickle cell 
retinopathy and laser treatment was noted.  The veteran's 
uncorrected near vision was 20/30 in both eyes, and his 
uncorrected far vision was normal, 20/20 in both eyes.  His 
near vision was noted to be correctable to 20/20.  Visual 
field tests were conducted.  These tests revealed that the 
veteran had concentric contractions in the right eye of 30, 
which corresponds to a visual acuity of 20/100.  He had 
concentric contractions in the left eye of 26, which 
corresponds to a visual acuity of 20/100.  See 38 C.F.R. 
§§ 4.76; 4.76 Figure1; 4.76a, 4.76a Table III; 4.77; 4.77 
Figure 2 (2001)

The service connected sickle cell retinopathy is currently 
rated as 50 percent disabling under diagnostic code 6078.  
That rating contemplates having 20/100 vision in both eyes.  
38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6078 (2001).  The 
50 percent rating is the highest rating assignable under 
diagnostic code 6078.  Disability ratings up to 100 percent 
are assignable for defective vision which is worse than 
20/100 in each eye under different diagnostic codes which are 
found in 38 C.F.R. Part 4, § 4.84a (2001)

The rating schedule also provides that retinitis, intra-
ocular hemorrhage, or retinal detachment is to be afforded 
the minimal schedular rating of 10 percent.  Such disability 
in chronic form should be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain and rest 
requirements, or episodic incapacity, combining an additional 
10 percent during continuance of active pathology.  38 C.F.R. 
§ 4.84, Diagnostic Codes 6006, 6007, 6008 (2001).

One of the primary features of the veteran's disability 
picture is his visual field loss. The extent of contraction 
of visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III. The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500, the normal total. 
The difference represents the total remaining degrees of 
visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a 
(2001).

Impairment of visual fields is rated as follows: Where the 
visual field concentric contraction is to 45 but not 30, 
unilaterally, it should be rated s 20/70.  When the visual 
field concentric contraction is 30 but not 15 degrees, 
unilaterally, it should be rated as 20/100.  38 C.F.R. § 
4.84, Code 6080 (2001).  Where vision in one eye is 20/100 
and vision in the other eye is 20/100, a 50 percent rating is 
assigned. 38 C.F.R. § 4.84a, Code 6078 (2001).  

In the present case, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 50 
percent for his service connected sickle cell retinopathy.  
The total volume of medical evidence of record reveals that 
the veteran has essentially good vision on traditional visual 
acuity tests.  His vision is generally noted to be 20/20 or 
20/30 bilaterally.  Only on the recent VA examinations in 
1998 and 1999 were visual field tests conducted.  These tests 
reveal that the veteran does have visual field impairment 
which shows bilateral visual field concentric contraction is 
30 but not 15 degrees.  This is rated as 20/100 vision in 
each eye.  38 C.F.R. § 4.84, Code 6080 (2001).  Where vision 
in each eye is 20 /100 a 50 percent rating is assigned. 38 
C.F.R. § 4.84a, Code 6078 (2001). 

The Board notes that this case involves the initial rating of 
the veteran's service connected eye disability.  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the present case, the RO has granted a 50 percent disability 
rating effective back to the original date of service 
connection.  However, the Board notes that the evidence 
showing visual field impairment is much more recent.  As 
such, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for his service 
connected sickle cell retinopathy.  





	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 50 percent for sickle cell 
retinopathy is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

